                                                       Plaintiffs' Exhibit 16
     Case 1:20-cv-01624-SCJ Document 30-16 Filed 04/26/20 Page 1 of 17




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

LISA WALTERS, et al.,                )
                                     )
     Plaintiffs,                     )             CIVIL ACTION FILE NO.
                                     )
v.                                   )             ______________________
                                     )
BRIAN KEMP, et al.,                  )
                                     )
     Defendants.                     )


                   DECLARATION OF GEORGE A. MOCSARY

     I, George A. Mocsary, declare as follows:

1.   I am not a party to the above-captioned action, I am over the age of 18, I have

     personal knowledge of the facts stated herein, and I am competent to testify

     as to the matters stated and the opinions rendered below.

2.   I graduated from the Cooper Union School of Engineering with a bachelor's

     degree in engineering in 1995. I earned a master's degree in business

     administration from the University of Rochester in 1997. I received my Juris

     Doctor degree from Fordham Law School, where I graduated first in my class

     and summa cum laude. I served as Notes and Articles Editor of the Fordham

     Law Review and was the recipient of the Fordham Law Alumni Association

     Medal in Constitutional Law.
                                                       Plaintiffs' Exhibit 16
     Case 1:20-cv-01624-SCJ Document 30-16 Filed 04/26/20 Page 2 of 17




3.   I am a Professor of Law at the University of Wyoming College of Law. I

     previously taught at the Southern Illinois University School of Law as an

     Associate Professor, and at the University of Connecticut School of Law as a

     Visiting Assistant Professor.

4.   Prior to entering academia, I practiced corporate and bankruptcy law at

     Cravath, Swaine and Moore in New York. Before that, I clerked for the

     Honorable Harris L. Hartz of the U.S. Court of Appeals for the Tenth Circuit.

5.   I co-authored the first law school textbook on the Second Amendment,

     entitled FIREARMS LAW       AND THE    SECOND AMENDMENT: REGULATION,

     RIGHTS,   AND   POLICY (2nd ed. 2017) (with Nicholas J. Johnson, David B.

     Kopel, and Michael P. O'Shea).

6.   I have also published several scholarly research articles on the right to keep

     and bear arms, which have been published in the Connecticut Law Review,

     Duke Law Journal Online, Fordham Law Review, George Mason Law

     Review, and other journals.

7.   My scholarship has been cited by the Supreme Court of the United States in

     McDonald v. City of Chicago, 561 U.S. 742 (2010), the Supreme Court of

     Illinois, and in several opinions by the U.S. Courts of Appeals.

8.   I taught a course on the Second Amendment at Southern Illinois University,

     and will likely teach it again at the University of Wyoming College of Law.


                                        2
                                                        Plaintiffs' Exhibit 16
      Case 1:20-cv-01624-SCJ Document 30-16 Filed 04/26/20 Page 3 of 17




9.    Attached hereto as Exhibit 1 is a true and correct copy of my Curriculum

      Vitae. It describes my education, employment background, career experience,

      and publications.

10.   My opinions expressed here are formed in light of my scholarship and study

      of the current legal landscape of the Second Amendment.

11.   In the colonial era, laws involving the carrying of weapons often required that

      arms be carried. See, e.g., WILLIAM WALLER HENING, 1 THE STATUTES AT

      LARGE: BEING A COLLECTION OF ALL THE LAWS OF VIRGINIA, FROM THE FIRST

      SESSION   OF THE    LEGISLATURE 226 (1808) (Virginia’s 1639 law requiring

      “ALL persons except negroes to be provided with arms and ammunition or be

      fined at pleasure of the Governor and Council”); id. at 263 (Virginia’s 1643

      law providing that “masters of every family shall bring with them to church

      on Sundays one fixed and serviceable gun with sufficient powder and shott”);

      2 id. at 333 (Virginia’s 1676 law requiring “that in goeing to churches and

      courts in [] tymes of danger, all people be enjoyned and required to goe armed

      for their greate security”).

12.   Some colonial laws prohibited the carrying of firearms in an aggressive and

      terrifying manner. These laws were passed by Massachusetts-Bay in 1692,

      ACTS AND LAWS PASSED BY THE GREAT AND GENERAL COURT OF ASSEMBLY

      OF   THEIR MAJESTIES PROVINCE     OF THE   MASSACHUSETTS-BAY 18 (1692)


                                         3
                                                         Plaintiffs' Exhibit 16
      Case 1:20-cv-01624-SCJ Document 30-16 Filed 04/26/20 Page 4 of 17




      (forbidding going about “Armed offensively before any of Their Majesties

      Justices, or other Their Officers or Ministers doing their Office, or elsewhere,

      By Night or by Day, in Fear or Affray of Their Majesties Liege People”);

      Virginia in 1736, George Webb, THE OFFICE OF AUTHORITY OF A JUSTICE OF

      PEACE 92–93 (1736) (a constable “may take away Arms from such who ride,

      or go, offensively armed, in Terror of the People’’ and may bring the person

      and the arms before a Justice of the Peace); and New Hampshire in 1759,

      ACTS AND LAWS OF HIS MAJESTY’S PROVINCE OF NEW-HAMPSHIRE IN NEW-

      ENGLAND 1–2 (1759) (forbidding going about “armed offensively”).

13.   Some similar statutes were passed in the post-Revolutionary era. For example,

      Virginia passed a similar law in 1786, A COLLECTION OF ALL SUCH ACTS OF

      THE GENERAL ASSEMBLY OF VIRGINIA, OF A PUBLIC AND PERMANENT NATURE

      30 (1803) (forbidding going about “armed by night or by day, in fairs or

      markets, or in other places, in terror of the Country”); Massachusetts passed

      one in 1795, 2 LAWS     OF THE   COMMONWEALTH      OF   MASSACHUSETTS,    FROM

      NOVEMBER 28, 1780 TO FEBRUARY 28, 1807, at 652–53 (1807) (forbidding

      going about “armed offensively, to the fear or terrour of the good citizens of

      this Commonwealth”) (enacted Jan. 27, 1795); and Tennessee passed one in

      1801, R.L. Caruthers & A.O.P. Nicholson, A COMPILATION OF THE STATUTES

      OF   TENNESSEE   OF A   GENERAL   AND   PERMANENT NATURE 99–100 (1806)


                                          4
                                                                        Plaintiffs' Exhibit 16
           Case 1:20-cv-01624-SCJ Document 30-16 Filed 04/26/20 Page 5 of 17




           (forbidding going about “armed to the terror of the people, or privately carry

           any dirk, large knife, pistol, or any other dangerous weapon, to the fear or

           terror of any person”). As Sheridan’s popular 1789 dictionary shows,

           “offensively” meant “so as to cause uneasiness of displeasure; by way of

           attack, not defensively.” THOMAS SHERIDAN, A GENERAL DICTIONARY OF THE

           ENGLISH LANGUAGE (Phila., Young 1789). These laws did not prohibit the

           open or concealed carrying of arms, but merely prohibited them from being

           carried in a way that terrorized the public.1

14.        In the nineteenth century, some states restricted concealed carry, while

           leaving open carry unregulated. See, e.g., 1819 Ind. Acts 39; 1838 Va. Acts

           ch. 101; 1852 N.M. Laws 67; 1859 Ohio Laws 56; 1881 Del. Laws 716.



      1
          These laws were modeled on England’s 1328 Statute of Northampton, which provided:

           Item, it is enacted, that no man great nor small, of what condition soever he be,
           except the king’s servants in his presence, and his ministers in executing of the
           king’s precepts, or of their office, and such as be in their company assisting them,
           and also [upon a cry made for arms to keep the peace, and the same in such places
           where such acts happen,] be so hardy to come before the King’s justices, or other
           of the King’s ministers doing their office, with force and arms, nor bring no force
           in affray of the peace, nor to go nor ride armed by night nor by day, in fairs, markets,
           nor in the presence of the justices or other ministers, nor in no part elsewhere, upon
           pain to forfeit their armour to the King, and their bodies to prison at the King’s
           pleasure.

2 Edw. 3, c. 3 (1328). The Statute of Northampton refers only to going about armed, without
requiring that it be done in an an aggressive manner. English courts nevertheless understood the
law to have such a requirement, although the matter is debated. J OHNSON ET AL., FIREARMS LAW
AND THE SECOND AMENDMENT: REGULATION, RIGHTS, AND POLICY 91–97 (2nd ed. 2017) (citing
sources). The point is irrelevant, however, because the colonial and founding-era statutes explicitly
applied only to going about in a terrifying manner.
                                                      5
                                                       Plaintiffs' Exhibit 16
      Case 1:20-cv-01624-SCJ Document 30-16 Filed 04/26/20 Page 6 of 17




15.   The constitutionally required legality of either open or concealed carry was

      the common understanding through the nineteenth century. Laws entirely

      prohibiting handgun carriage were widely ruled unconstitutional when

      challenged. Most notably, the cases that the Supreme Court cited approvingly

      in District of Columbia v. Heller, 554 U.S. 570 (2008) determined that a ban

      on both open and concealed carry is unconstitutional. See Joseph G.S.

      Greenlee, Concealed Carry and the Right to Bear Arms, 20 FEDERALIST

      SOC’Y REV. 32, 34–35 (2019) (discussing Bliss v. Com., 12 Ky. 90 (1822);

      State v. Chandler, 5 La. Ann. 489, 490 (1850); State v. Reid, 1 Ala. 612

      (1840); Nunn v. State, 1 Ga. 243 (1846)). In Nunn, the Georgia Supreme Court

      struck a ban on open carrying handguns, explaining that, “The right of the

      whole people, old and young, men, women and boys, and not militia only, to

      keep and bear arms of every description … shall not be infringed, curtailed,

      or broken in upon, in the smallest degree … any law [that does so], State or

      Federal, is repugnant to the Constitution, and void…” Id. at 251.

16.   Nineteenth century laws that required permission to carry firearms were

      typically discriminatory, applying to slaves and freedmen. For example,

      Maryland forbade “any free negro or mulatto to go at large with any gun,”

      without “a certificate from a justice of the peace,” to certify that he is an

      orderly and peaceable person.” Chap. 86, § II (1806), in 3 LAWS           OF


                                        6
                                                         Plaintiffs' Exhibit 16
      Case 1:20-cv-01624-SCJ Document 30-16 Filed 04/26/20 Page 7 of 17




      MARYLAND 298 (1811). A Mississippi law provided that “no freedman, free

      negro or mulatto, not in the military service of the United States government,

      and not licensed so to do by the board of police of his or her county, shall keep

      or carry fire-arms of any kind.” Certain Offenses of Freedmen, 1865 Miss.

      Laws p. 165, § 1. See also, e.g., 1827 Del. Laws 125, 1828 Fla. Laws 174;

      1841 N.C. Laws 61. The Supreme Court of Ohio noted that these

      discriminatory laws provide little precedential value. State v. Nieto, 101 Ohio

      St. 409, 430, 130 N.E. 663, 669 (1920) (noting that these laws reflected “a

      decisive purpose to entirely disarm the negro”).

17.   Statutes intended to apply to all law-abiding citizens that required a permit to

      carry a concealed weapon spread only in the twentieth century. See, e.g., 1913

      Laws of N.Y., ch. 608, at 1627–30; 1924 N.J. Laws 305; 1923 Cal. Stat. 697;

      1925 Or. Laws 469. Georgia passed its law requiring a permit to carry “any

      pistol or revolver without first taking out a license” in 1914. 6 PARK’S

      ANNOTATED CODE OF THE STATE OF GEORGIA 234 (1914).

18.   There is no longstanding tradition of completely prohibiting arms carrying in

      American history.

                                 CONCLUSIONS

19.   My research leads me to the following conclusions:

20.   Throughout the colonial and founding eras, law-abiding citizens could carry

                                          7
                                                         Plaintiffs' Exhibit 16
      Case 1:20-cv-01624-SCJ Document 30-16 Filed 04/26/20 Page 8 of 17




      firearms in public in any manner—i.e., openly or concealed—without first

      acquiring government permission. Individuals in the colonial and founding

      eras had the right and ability to carry arms publicly for lawful purposes, in

      whatever manner they desired, as long as they were not doing so offensively

      or terrorizing the public.

21.   Throughout the nineteenth century, some states restricted the manner in which

      arms could be carried. Usually, if carry was restricted at all, concealed carry

      was regulated and open carry was unregulated. But only slaves or freedmen

      were regularly prohibited from carrying arms, under discriminatory laws.

22.   Laws prohibiting all manner of carry were deemed unconstitutional in the

      decisions cited approvingly in District of Columbia v. Heller, 554 U.S. 570

      (2008). In one of these cases, Nunn v. State, the Georgia Supreme Court struck

      down a ban on the open carry of handguns.

23.   Laws that prohibit all manner of carry unless one obtains a state-issued permit

      are generally of twentieth-century vintage.

24.   Georgia’s permitting scheme has no founding-era analog and is not

      longstanding, especially if its application entirely prohibits public handgun

      carriage.

      I declare under penalty of perjury that the foregoing is true and correct to the

best of my knowledge.


                                          8
                                             Plaintiffs' Exhibit 16
Case 1:20-cv-01624-SCJ Document 30-16 Filed 04/26/20 Page 9 of 17
                                             Plaintiffs' Exhibit 16
Case 1:20-cv-01624-SCJ Document 30-16 Filed 04/26/20 Page 10 of 17




     EXHIBIT "1"
                                                                              Plaintiffs' Exhibit 16
              Case 1:20-cv-01624-SCJ Document 30-16 Filed 04/26/20 Page 11 of 17


                                              George A. Mocsary
                                         University of Wyoming College of Law
                                    1000 E. University Avenue | Laramie, WY 82071
                                         (307) 766-5262 | gmocsary@uwyo.edu

ACADEMIC EXPERIENCE
UNIVERSITY OF WYOMING COLLEGE OF LAW                                                                        Laramie, WY
Professor of Law                                                                                          7/18 – PRESENT
Director, Business Law Practicum.
Courses:
 Corporations                             Agency and Partnership                 Business Law Practicum
 Contracts II

SOUTHERN ILLINOIS UNIVERSITY SCHOOL OF LAW                                                                Carbondale, IL
Associate Professor                                                                                          7/18 – 5/19
Assistant Professor                                                                                          7/13 – 6/18
Director, Faculty Development.
Director, Business Boot Camp.
Director, Law and Economics Program.
Director, Gene and Katy Simonds Lectureship in Democracy.
 Recipient of the SIU Law Outstanding Scholar Award (April 13, 2017).
Courses:
 Business Organizations                   Corporations                      Agency and Partnership
 Contracts I and II                       Accounting for Lawyers            Business Boot Camp
 Judicial Externship                      Firearms Law and the Second Amendment

UNIVERSITY OF CONNECTICUT SCHOOL OF LAW                                                                    Hartford, CT
Visiting Assistant Professor                                                                                8/11 – 7/13
Courses: Business Organizations, Legal Accounting.

TEACHING & RESEARCH INTERESTS
TEACHING INTERESTS

   Business Organizations                   Corporations                           Unincorporated Business Entities
   Securities Regulation                    Contracts                              Corporate Finance
   International Business Transactions      Insurance Law                          Accounting for Lawyers
   Commercial Law                           Law and Economics                      Firearms Law

RESEARCH INTERESTS

   Corporate governance and corporate purpose.
   Economic analysis of law.
   Organizational theory.
   The intersection of financial regulation and financial-economic agency theory.
   Firearms law (with a focus on its intersection with business law and the economic analysis of law).
              Case 1:20-cv-01624-SCJ Document 30-16 Filed 04/26/20 Page 12 of 17
                                                                                 Plaintiffs' Exhibit 16
PUBLICATIONS
LAW JOURNAL ARTICLES

 A Close Reading of an Excellent Distant Reading of Heller in the Courts, 68 DUKE L.J. ONLINE 41 (2018). (link)

 Insuring the Unthinkable, NEW APPLEMAN ON INS.: CURRENT CRITICAL ISSUES IN INS. L. 1 (Spring 2018) (lead article).

 Freedom of Corporate Purpose, 2016 BYU L. REV. 1319 (2017) (lead article). (link)

 Guns, Bird Feathers, and Overcriminalization: Why Courts Should Take the Second Amendment Seriously, 14 GEO. J. L. &
  PUB. POL’Y 17 (2016) (with Robert J. Cottrol). (link)
  o Cited in Kolbe v. Hogan, 849 F.3d 114, 154 (4th Cir. 2017) (Traxler, J., dissenting).

 Insuring Against Guns?, 46 CONN. L. REV. 1209 (2014) (lead symposium article). (link)

 The Embedded Firm: Corporate Governance, Labor, and Finance Capitalism—Commentary, 3 ACCT., ECON. & L. 123 (2014)
  (peer reviewed essay on incentive issues in corporate governance as they relate to corporate purpose, based on
  participation in a symposium discussion panel on THE EMBEDDED FIRM: CORPORATE GOVERNANCE, LABOR,
  AND FINANCE CAPITALISM (Cynthia A. Williams & Peer Zumbansen eds., 2011)). (link)


 Statistically Insignificant Deaths: Disclosing Drug Harms to Investors (and Patients) Under SEC Rule 10b-5, 82 GEO. WASH.
  L. REV. 111 (2013). (link)

 “This Right Is Not Allowed by Governments That Are Afraid of the People”: The Public Meaning of the Second Amendment
  When the Fourteenth Amendment Was Ratified, 17 GEO. MASON L. REV. 823 (2010) (with Clayton E. Cramer &
  Nicholas J. Johnson) (link).
  o Cited in McDonald v. Chicago, 561 U.S. 742, 773 n.21, 776 n.25, 780 (2010).
  o Cited in Ezell v. City of Chicago, 651 F.3d 684, 702 n.11 (7th Cir. 2011).

 Note, Explaining Away the Obvious: The Infeasibility of Characterizing the Second Amendment as a Nonindividual Right, 76
  FORDHAM L. REV. 2113 (2008). (link)

BOOKS AND SUPPLEMENTS

 FIREARMS LAW AND THE SECOND AMENDMENT: REGULATION, RIGHTS, AND POLICY (2d ed. 2017) (with Nicholas
  J. Johnson, David B. Kopel & Michael P. O’Shea).
  o Cited in Illinois v. Chairez, 2018 IL 121417, at 7 n.3 (Ill. Feb. 1, 2018).

 2015 SUPPLEMENT FOR FIREARMS LAW AND THE SECOND AMENDMENT: REGULATION, RIGHTS, AND POLICY
  (2015) (with Nicholas J. Johnson, David B. Kopel & Michael P. O’Shea).

 FIREARMS LAW AND THE SECOND AMENDMENT: REGULATION, RIGHTS, AND POLICY online chs. 12-15 (2014)
  (with Nicholas J. Johnson, David B. Kopel & Michael P. O’Shea). (link)

 FIREARMS LAW AND THE SECOND AMENDMENT: REGULATION, RIGHTS, AND POLICY (2012) (with Nicholas J.
  Johnson, David B. Kopel & Michael P. O’Shea) (first casebook on firearms law).
  o Cited in Drake v. Filko, 724 F.3d 426, 441 n.3, 441 n.5, 442 (3d Cir. 2013) (Hardiman, J., dissenting).
  o Cited in Heller v. District of Columbia, 670 F.3d 1244, 1287 (D.C. Cir. 2011) (Kavanaugh, J., dissenting).
              Case 1:20-cv-01624-SCJ Document 30-16 Filed 04/26/20 Page 13 of 17
                                                                                 Plaintiffs' Exhibit 16
OTHER ARTICLES

 States have a constitutional duty to recognize gun rights nationwide, THE HILL (Dec. 27, 2017), http://thehill.com/opinion/i
  nternational/366599-states-have-a-constitutional-duty-to-recognize-gun-rights-nationwide (with Rafael Mangual).

 Defying the Supreme Court in Kolbe v. Hogan, LIBR. L. & LIBERTY (Dec. 20, 2017),
  http://www.libertylawsite.org/2017/12/20/defying-the-supreme-court-in-kolbe-v-hogan/.

 Are There Guns in Mayberry?, LIBR. L. & LIBERTY (Oct. 17, 2016), http://www.libertylawsite.org/book-review/are-
  there-guns-in-mayberry/ (reviewing JENNIFER CARLSON, CITIZEN-PROTECTORS: THE EVERYDAY POLITICS OF
  GUNS IN AN AGE OF DECLINE (2015)).

 Incentive Engineering, LIBR. L. & LIBERTY (July 27, 2015), http://www.libertylawsite.org/book-review/incentive-
  engineering (reviewing ROBERT D. COOTER & ARIAL PORAT, GETTING INCENTIVES RIGHT: IMPROVING TORTS,
  CONTRACTS, AND RESTITUTION (2014)).

 Shareholder Wealth Maximization: A Response to Cynthia Williams, LIBR. L. & LIBERTY (Feb. 20, 2014),
  http://www.libertylawsite.org/liberty-forum/shareholder-wealth-maximization-a-response-to-cynthia-williams.

 Why the Corporation Is Not Merely a Nexus of Contracts: A Response to Alexei Marcoux, LIBR. L. & LIBERTY (Dec. 20,
  2013), http://www.libertylawsite.org/liberty-forum/why-the-corporation-is-not-merely-a-nexus-of-contracts.

 The Future of Shareholder Wealth Maximization, LIBR. L. & LIBERTY (Dec. 2, 2013),
  http://www.libertylawsite.org/liberty-forum/the-future-of-shareholder-wealth-maximization.

 Monopoly of Violence, CLAREMONT REV. OF BOOKS, Summer 2010, at 46 (reviewing ROBERT H. CHURCHILL, TO
  SHAKE THEIR GUNS IN THE TYRANT’S FACE (2008)). (link)

PRESENTATIONS AND WORKSHOPS
 Guns and Moral Panic: Sound Bite Overcriminalization and Judicial Underenforcement of the Second Amendment in New York,
  New Jersey, and Connecticut, Address to the Federalist Society’s New York City Young Lawyers Chapter (Nov 7,
  2019).

 Debater at the University of Utah S.J. Quinney College of Law’s 36th Annual Jefferson B. Fordham Debate: Be it
  resolved that the Second Amendment right to keep and bear arms should be limited to the home. (Sept. 5, 2019).

 Commenter at the Duke University School of Law, Center for Firearms Law’s Firearms Law Works-in-Progress
  Workshop (Aug. 2, 2019).

 Discussant at the Southeastern Association of Law Schools 2019 Annual Meeting Discussion Group: Insider
  Trading Stories (Aug. 1, 2019).

 Reviewer at the Southeastern Association of Law Schools 2019 Annual Meeting Prospective Law Teachers CV
  Review Session (Jul. 30, 2019).

 Perceiving and Measuring Judicial Defiance of Heller, CLE Presentation at the 22nd Annual National Firearms Law
  Seminar (Apr. 26, 2019).

 Discussant at the Duke University School of Law, Center for Firearms Law and Center for Law, Ethics, and
  National Security’s, The Second Amendment and the Prevention of Tyranny Panel (Feb. 28, 2019).
              Case 1:20-cv-01624-SCJ Document 30-16 Filed 04/26/20 Page 14 of 17
                                                                                  Plaintiffs' Exhibit 16

 Guest Speaker at the Duke University School of Law, Second Amendment: History, Theory, and Practice Class
  (Feb. 28, 2019).

 Participant Revisiting Corporate Social Responsibility Colloquium presented by the Federalist Society and the
  Liberty Fund (Jan. 25-26, 2019).

 Presentation at the Hastings Constitutional Law Quarterly and Giffords Law Center Symposium: Heller at 10, A
  “Second-Class Right”? The Second Amendment & Other Constitutional Rights Panel (Jan. 18, 2019).

 Presentation at the AALS 2019 Annual Meeting, Open-Source Panel: Judicial Supremacy (Jan. 5, 2019).

 Administrative Browbeating, Presentation at the Federalist Society 2019 Faculty Conference (Jan. 4, 2019).

 Instructor, Udmurt Law Student Project (Oct. 23, 2018) (presented an overview of U.S. contract law via
  videoconference to Russian law students at Udmurt State University in Izhevsk, Russia).

 Discussant at the Southeastern Association of Law Schools 2018 Annual Meeting Discussion Group: The Role of
  Corporate Personhood in Masterpiece Cakeshop (Aug. 11, 2018).

 Discussant at the Southeastern Association of Law Schools 2018 Annual Meeting Discussion Group: United States
  v. Martoma and the Future of Insider Trading Law (Aug. 9, 2017).

 Commenter at the Southeastern Association of Law Schools 2018 Annual Meeting Prospective Law Teachers
  Mock Interview Workshop (Aug. 7, 2018).

 Insider Trading, Demonization of the Financial Sector, and Judicial Complacency, Presentation at the 2018 National Business
  Law Scholars Conference (June 21, 2018).

 Presentation at the Campbell Law Review Symposium: Heller After Ten Years, Heller and Public Carry
  Restrictions Panel (Feb. 2, 2018).

 Insider Trading, Demonization of the Financial Sector, and Judicial Complacency, Presentation at the Federalist Society 2018
  Faculty Conference (Jan. 4, 2018).

 Moderator at the Federalist Society 2018 Faculty Conference, Works in Progress Panel (Jan. 5, 2018).

 Freedom of Corporate Purpose, Presentation at Mercer University School of Law (Nov. 9, 2017) (invited to participate
  in speaker series).

 Insider Trading, Demonization of the Financial Sector, and Judicial Complacency, Presentation at the Central States Law
  Schools Association 2017 Annual Meeting (Oct. 7, 2017).

 Guns, Bird Feathers, and Overcriminalization: Why Courts Should Take the Second Amendment Seriously, Constitution Day
  Address at John A. Logan College (Sept. 18, 2017).

 Reviewer at the Southeastern Association of Law Schools 2017 Annual Meeting Prospective Law Teachers CV
  Review Session (Aug. 2, 2017).

 Discussant at the Southeastern Association of Law Schools 2017 Annual Meeting Discussion Group: Three
  Felonies a Day?: Is There a Problem of White-Collar Overcriminalization? (Aug. 1, 2017).
             Case 1:20-cv-01624-SCJ Document 30-16 Filed 04/26/20 Page 15 of 17
                                                                               Plaintiffs' Exhibit 16

 Guns, Bird Feathers, and Overcriminalization: Why Courts Should take the Second Amendment Seriously, Keynote Address at
  the Federalist Society’s Lawyer Division’s Chicago Chapter’s Fourth Annual Otis McDonald Memorial Second
  Amendment Lecture (May 6, 2017).

 Moderator at the Federalist Society 2017 Faculty Conference, Works in Progress Panel (Jan. 5, 2017).

 Commentator at the George Mason University School of Law, Law and Economics Center’s Research Roundtable
  on Solving the Public Pension Crisis (Sept. 29-30, 2016) (invited to review and comment on nine scholarly papers
  accepted for publication).

 Freedom of Corporate Purpose, Presentation at the Southeastern Association of Law Schools 2016 Annual Meeting
  (Aug. 6, 2016).

 Commenter at the Southeastern Association of Law Schools 2016 Annual Meeting Prospective Law Teachers
  Mock Job Talk Workshop (Aug. 5, 2016).

 Commenter at the Southeastern Association of Law Schools 2016 Annual Meeting Prospective Law Teachers
  Mock Interview Workshop (Aug. 4, 2016).

 Freedom of Corporate Purpose, Presentation at the University of Iowa College of Law Faculty Workshop (Feb. 4,
  2016).

 Workshop Participant at the George Mason University School of Law, Law and Economics Center’s Workshop
  on the Contractual Theory of the Corporation (Jan. 20-22, 2016).

 Workshop Participant at the George Mason University School of Law, Law and Economics Center’s Workshop
  for Law Professors on the Economics of the Rule of Law (Dec. 11-14, 2015).

 Freedom of Corporate Purpose, Presentation at the University of Chicago Law School Legal Scholarship Workshop
  (Nov. 23, 2015).

 Author Participant and Organizer at the Theory of the Firm Colloquium presented by the Federalist Society and
  the John Templeton Foundation (Nov. 6-7, 2015) (featured readings included George A. Mocsary, Freedom of
  Corporate Purpose, 2016 BYU L. REV. 1319 (2017) and George A. Mocsary, Why the Corporation Is Not Merely a Nexus
  of Contracts: A Response to Alexei Marcoux, LIBR. L. & LIBERTY (Dec. 20, 2013),
  http://www.libertylawsite.org/liberty-forum/why-the-corporation-is-not-merely-a-nexus-of-contracts).

 Workshop Participant at the George Mason University School of Law, Law and Economics Center’s Workshop
  for Law Professors on the Economics of Public Pension Reform (Sept 17-20, 2015).

 Workshop Participant at the George Mason University School of Law, Law and Economics Center’s Workshop
  for Law Professors on Austrian Law and Economics (Oct. 2-3, 2014).

 Guest Presenter and Workshop Participant at the George Mason University School of Law, Law and Economics
  Center’s Economics Institute for Law Professors (June 15-26, 2014) (taught a segment on game theory in
  corporate law).

 Workshop Participant at the George Mason University School of Law, Law and Economics Center’s Workshop
  for Law Professors on Risk, Injury, Liability, and Insurance (Jan. 30 - Feb. 1, 2014).
                                                                             Plaintiffs' Exhibit 16
             Case 1:20-cv-01624-SCJ Document 30-16 Filed 04/26/20 Page 16 of 17


 Presentation at the AALS 2014 Annual Meeting, Criminal Justice Panel: The Problematics of Possessory Offenses
  (Jan. 5, 2014) (discussing the potential for liability insurance mandates to lead to status criminality).

 Insuring Against Guns?, Presentation at the University of Chicago Law School Legal Scholarship Workshop (Nov.
  25, 2015).

 Insuring Against Guns?, Presentation at the Connecticut Law Review Symposium: Up in Arms: The Second
  Amendment in the Modern Republic, Tragedy and Gun Control: The Legislative Response Panel (Nov. 15, 2013).

 Moderator at the Connecticut Law Review Symposium: Up in Arms: The Second Amendment in the Modern
  Republic, Litigating the Affirmed Right to Arms Panel (Nov. 15, 2013).

 The Second Amendment as Tyranny Control, Presentation at the Indiana Tech Law School Symposium: On the
  Question of Regulating Guns (Nov. 8, 2013).

 Insuring Against Guns?, Presentation at the Indiana Tech Law School Faculty Workshop (Nov. 7, 2013).

 Discussant at the Society for the Advancement of Socio-Economics 2012 Annual Meeting, Authors meet Critics
  Panel (June 29, 2012) (discussing THE EMBEDDED FIRM: CORPORATE GOVERNANCE, LABOR, AND FINANCE
  CAPITALISM (Cynthia A. Williams & Peer Zumbansen eds., 2011)).

EDUCATION
FORDHAM UNIVERSITY SCHOOL OF LAW                                                                  New York, NY
Juris Doctor, Summa Cum Laude.                                                                        MAY 2009
G.P.A.: 3.9 (First in a class of 468).
 Notes & Articles Editor, Fordham Law Review.

UNIVERSITY OF ROCHESTER, SIMON GRADUATE SCHOOL OF BUSINESS                                        Rochester, NY
Master of Business Administration, Competitive and Organizational Strategy.                         MARCH 1997
 Specialized in the application of financial-economic agency theory to business situations.
 Dean’s list; 70% merit scholarship; selected to mentor first-year students.

THE COOPER UNION SCHOOL OF ENGINEERING                                                            New York, NY
Bachelor of Engineering, Civil Engineering.                                                           MAY 1995
 Dean’s list; Full scholarship.

LEGAL EXPERIENCE
CRAVATH, SWAINE & MOORE                                                                         New York, NY
Associate, Bankruptcy & Restructuring                                                              12/10 – 8/11
Summer Associate, Bankruptcy & Restructuring and Litigation                                       SUMMER 2008
 Represented a major derivatives creditor in Lehman Brothers’ bankruptcy and handled other bankruptcy matters.
 Worked on restructuring transactions involving major American corporations.
 Assisted other Corporate Department groups with bankruptcy and restructuring matters.

HON. HARRIS L. HARTZ, U.S. COURT OF APPEALS FOR THE TENTH CIRCUIT                              Albuquerque, NM
Law Clerk                                                                                            8/09 – 7/10

HON. JOSE L. LINARES, U.S. DISTRICT COURT, DISTRICT OF NEW JERSEY                                   Newark, NJ
Judicial Intern                                                                                    SUMMER 2007
                                                                             Plaintiffs' Exhibit 16
             Case 1:20-cv-01624-SCJ Document 30-16 Filed 04/26/20 Page 17 of 17



HON. NOVALYN L. WINFIELD, U.S. BANKRUPTCY COURT, DISTRICT OF NEW JERSEY                                  Newark, NJ
Judicial Intern                                                                                         SUMMER 2007

BUSINESS EXPERIENCE
GRENFELL CONSULTING                                                                                    New York, NY
Owner/Management Consultant                                                                              9/01 – 2/07
Clients included:
    Pictet & Cie., e-Business Group                                                              Geneva, Switzerland
    Pictet & Cie. is one of the oldest private banks in Switzerland.
     Created a strategy for the wireless delivery of financial information that adhered to Swiss banking-secrecy laws.
    Blister, LLC                                                                                      New York, NY
     Advised creative advertising business in its startup phase, helping to grow its revenues from $36,000 in its first
      year to over $800,000 in its second.
    Office of the Mayor, City of New York                                                           New York, NY
     Oversaw projects for a $9 billion capital program.
     Taught training classes to City employees and vendors on the City’s financial systems and business processes.
    JPMorgan Chase & Co.                                                                             New York, NY
     Analyzed the businesses of banks acquired via merger to identify synergies and areas for system integration.

CLICKTHINGS                                                                                            New York, NY
Manager, Professional Services                                                                           5/00 – 1/01
ClickThings developed information-distribution technology for the business-services market.
 Created plans for entering new markets via reseller partnerships by analyzing clients’ and competitors’ strategies.

AMERICAN MANAGEMENT SYSTEMS                                                                            New York, NY
Senior Business Analyst                                                                                    6/97 – 5/00
 Led a team of consultants in creating a business model that integrated budgeting, procurement, and accounting
  activities, enabling the City of New York to match forecasts with expenditures for the first time in its history.

CREDIT SUISSE FIRST BOSTON                                                                           New York, NY
Change Management Coordinator, Fixed Income Division                                                    9/94 – 1/97
(Worked half-time while classes were in session, full-time during winter, spring, and summer recesses.)

OTHER
BAR ADMISSIONS: New York, U.S. Court of Appeals for the Tenth Circuit.
COMMUNITY SERVICE: Provided Carbondale New School with pro bono advisory work on contract-related
 matters; presented two pro bono seminars on end-of-life matters open to and attended by members of the public.
LANGUAGES: Fluent in conversational Hungarian, basic understanding of French.
